Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 4/28/2021 have been acknowledged. Claims 1, 5, 6, 15-25, and 29-31 are pending.

Claim Objections
Claim 1 is objected to because there is a typographical error that “ɣ” was mistyped as “y” in line 18.  Claim 30 is objected to for the same typographical error in line 24. Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 15, 18-25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302401 to Burkhardt et al. (cited by Applicant), in view of KR 20080065561 to Ahn et al. (machine translation provided by Applicant).
Regarding claim 1, Burkhardt et al. teaches an electrolyte composition (abstract) consisting essentially of:
a fluorinated solvent, wherein the fluorinated solvent is, e.g. a fluorinated acyclic carboxylic acid ester represented by the formula R1-COO-R2, wherein R1 and R2 are independently a linear or branched alkyl group; the sum of carbon atoms in R1 and R2 is 2 to 7; at least two hydrogens in R1 and/or R2 are replaced by fluorines; and neither R1 nor R2 contains a FCH2 or FCH group ([0006-10]; [0016-20]; [0043]);
a carbonate co-solvent, e.g. at least one of ethylene carbonate and propylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]); and
at least one electrolyte salt ([0013]; [0023]).

	Ahn et al. also relates to an electrolyte composition and teaches that the electrolyte composition comprises fluoro ethylene carbonate and an unsaturated ɣ-lactone compound represented by Formula 1: 
	
    PNG
    media_image1.png
    489
    416
    media_image1.png
    Greyscale


Wherein R1, R2, and R3 are each independently hydrogen, an alkyl group of 1 to 20 carbon atoms, an alkeny group of 2 to 20 carbon atoms, an aryl group, Benzyl groups, and halogens (abstract; claim 1; [0009-18]), wherein the ɣ-lactone compound comprises, e.g. 2(5H)-furanone ([0023]). Ahn teaches fluoro ethylene carbonate in an amount of 0.1 to 5 parts by weight per 100 parts by weight of the electrolytic solution ([0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one ɣ-lactone or 2(5H)-furanone in the electrolyte composition of Burkhardt et al., motivated by the fact that Ahn teaches that since the unsaturated lactone compound contains two or more multiple bonds, it is highly reactive and is estimated to form a stable SEI film through various polymerization reactions ([0019]) and that mixing fluoro ethylene carbonate and 
	Regarding claims 5 and 6, Burkhardt et al. teaches that the fluorinated acylic carboxylic acid ester is, e.g. CH3-COO-CH2CF2H (2,2-difluoroethyl acetate) ([0043]).
Regarding claim 15, Ahn et al. teaches that the electrolyte composition comprises about 0.1 to 30 parts by weight of the ɣ-lactone compound per 100 parts by wegith of the electrolyte solution ([0025]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 18 and 19, Burkhardt et al. teaches that the electrolyte composition comprises a borate, e.g. lithium bis(oxalate)borate ([0078]).
Regarding claim 20, the instant limitation is pro viso upon parent claim 18 and is met when the parent claim is met.
Regarding claims 21 and 22, Burkhardt et al. and Ahn et al. render obvious an electrochemical cell, e.g. a lithium ion battery, comprising:
(a) a housing; 
(b) an anode and a cathode disposed in the housing and in ionically conductive contact with one another; 
(c) the electrolyte composition of Claim 1 disposed in the housing and providing an ionically conductive pathway between the anode and the cathode; and 

Regarding claim 23, Burkhardt et al. teaches that the anode comprises an anode active material, and the anode active material is, e.g. graphite ([0095]).
Regarding claim 24, Burkhardt et al. teaches that the cathode comprises a cathode active material exhibiting greater than 30 mAh/g capacity in the potential range greater than 4.6 V versus a Li/Li+ reference electrode ([0106]).
Regarding claim 25, Burkhardt et al. teaches that the cathode comprises a cathode active material, e.g. LiCo0.2Ni0.2O2 ([0097]), which meets the first claimed formula ([0097-105]).
Regarding claim 29, Burkhardt et al. teaches an electronic device according to Claim 21 ([0114]).
Regarding claim 30, Burkhardt et al. teaches a method comprising: 
combining:
a fluorinated solvent, wherein the fluorinated solvent is, e.g. a fluorinated acyclic carboxylic acid ester represented by the formula R1-COO-R2, wherein R1 and R2 are independently a linear or branched alkyl group; the sum of carbon atoms in R1 and R2 is 2 to 7; at least two hydrogens in R1 and/or R2 are replaced by fluorines; and neither R1 nor R2 contains a FCH2 or FCH group ([0006-10]; [0016-20]; [0043]);
a carbonate co-solvent, e.g. at least one of ethylene carbonate and propylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]); and
at least one electrolyte salt ([0013]; [0023]) to form an electrolyte composition.

	Ahn et al. also relates to making an electrolyte composition and teaches combining fluoro ethylene carbonate and an unsaturated ɣ-lactone compound represented by Formula 1: 
	
    PNG
    media_image1.png
    489
    416
    media_image1.png
    Greyscale


Wherein R1, R2, and R3 are each independently hydrogen, an alkyl group of 1 to 20 carbon atoms, an alkeny group of 2 to 20 carbon atoms, an aryl group, Benzyl groups, and halogens (abstract; claim 1; [0009-18]), wherein the ɣ-lactone compound comprises, e.g. 2(5H)-furanone ([0023]). Ahn teaches fluoro ethylene carbonate in an amount of 0.1 to 5 parts by weight per 100 parts by weight of the electrolytic solution ([0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one ɣ-lactone or 2(5H)-furanone in the method of Burkhardt et al. to make the claimed electrolyte composition, motivated by the fact that Ahn teaches that since the unsaturated lactone compound contains two or more multiple bonds, it is highly reactive and is estimated to form a stable SEI film through various polymerization reactions ([0019]) and that mixing fluoro 
	Regarding claim 31, Burkhardt et al. teaches that the carbonate co-solvent includes ethylene carbonate ([0009]; [0011]; [0019]; [0021]; [0052]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. and Ahn et al. as applied to claim 1 above, in view of US 2014/0248529 to Chen et al.
Regarding claims 16 and 17, Burkhardt et al. does not expressly teach a cyclic sulfate represented by Formula (III) or that the cyclic sulfate comprises ethylene sulfate.
Chen et al. also relates to an electrolyte composition comprising at least a fluorinated acyclic carboxylic acid ester and at least one electrolyte salt and teaches that the electrolyte composition may contain at least one additive that are believed to contribute to film forming on one or both of the electrodes, for example, ethylene sulfate (abstract; [0040-56]; [0075-80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cyclic sulfate or ethylene sulfate in the electrolyte composition of Burkhardt et al., motivated by the fact that Chen et al. demonstrates that ethylene sulfate is one of the known additives added to the electrolyte composition to contribute to film forming on one or both of the electrodes ([0075-80]).

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. Applicant amended claim 1 to specifically recite the composition of the carbonate co-solvent and argued from Page 9 to the top of Page 11 that because FEC is excluded from the carbonate co-solvent composition of claim 1, there is no motivation to combine the teachings of Ahn and Burkhardt to arrive at the presently claimed composition as Ahn provides no teaching that ɣ-lactone improves battery properties in the absence of FEC. The Examiner respectfully disagrees. The specification of the instant application defines the phrase “consisting essentially of”:

The phrase "consisting essentially of" means that the electrolyte composition can contain as solvents the components listed as a) and b). The electrolyte composition is free from or essentially free from other solvents that are not listed as one of the a) or b) components. "Essentially free from" means that a particular component is present at less than 5 percent by weight, or less than 3 percent by weight, or less than 1 percent by weight, or less than 0.5 percent by weight based on the total weight of the electrolyte composition (Page 7, lines 15-22). 

Thus, the claim allows a solvent other than (a) and (b) up to 5 percent by weight based on the total weight of the electrolyte composition and that does not exclude FEC as argued by Applicant. Ahn teaches fluoro ethylene carbonate in an amount of 0.1 to 5 parts by weight per 100 parts by weight of the electrolytic solution ([0025]), which falls within the scope of the claim. Since FEC is not excluded from the claim, the combination of Burkhardt and Ahn renders the claimed inventions obvious. 
Finally, in response to Applicant’s argument on Page 11 that the pending claims are associated with greater than expected results in view of the cited art because .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Heng M. Chan/Examiner, Art Unit 1725                     



/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725